DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 01/13/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
  Therefore, Claims 1-8 and 10  are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed on 01/13/2022 has been considered and entered.

ALLOWANCE
Allowable Subject Matter
4.	  Remaining Claims 1-8 and 10  are allowed.  


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Tame et al. (USP 2011/0163884) teaches,  
detecting activation of a vehicle’s air bag, through the use of an electro-acoustic transducer, a pressure wave of at least a predetermined intensity. The electro-acoustic transducer having a diaphragm that can be displaced under the influence of a pressure wave, the transducer can   be monitored for an event occurrence indicative of the pressure wave. This monitoring may involve passively monitoring an electrical connection of the transducer for an electrical signal of a predetermined level, such that the electrical signal is the event indicative of the pressure wave. The monitoring may involve passively monitoring a pressure switch, such that activation of the pressure switch is the event indicative of the pressure wave. Upon detection of the pressure wave event, a trigger signal may be output to an emergency notification device to instigate a communication regarding a possible emergency situation.

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination,   an electrically powered means of locomotion having an electric and/or electrochemical source of traction power, comprising:  a device for evaluating a signal of an airbag control unit, comprising: a first connection for electrically contacting an output of the airbag control unit, a rectifier that is electrically connected to the first connection, a temperature-compensated driver that is connected to an output of the rectifier, and a member for  a galvanic decoupling of an output of the driver, having an output unit. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663